internal_revenue_service national_office technical_advice_memorandum date number release date index uil no 263a 263a case mis no tam-113467-99 cc ita b7 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend x y z date date location location year year year year year year b c d e f u issues was x eligible to use notice_88_92 1988_2_cb_416 an automatic consent procedure for changes in accounting_method that were made in order to comply with the requirements of sec_263a of the internal_revenue_code as the basis for beginning to include the cost of federal excise_taxes on b in its dollar-value lifo last-in_first-out inventory computations if x was required to change its method_of_accounting in order to include the tam-113467-99 cost of federal excise_taxes on b in its dollar-value lifo inventory computations does the floor_stocks_tax on certain b held by x on date have to be taken into account when computing the value of x’s lifo inventory cost layers rather than taking into account only the excise_tax originally applicable in the years to which those layers relate does the increase in the federal excise_tax rate on b from c to d on date require x to treat b with respect to which the higher excise_tax rate was imposed as a new_item in its double-extension dollar-value lifo inventory calculation different from comparable b in preceding years with respect to which only a c excise_tax rate was imposed conclusions x was eligible to use the automatic consent procedure set forth in notice_88_92 to change its method_of_accounting and begin to include the cost of federal excise_taxes on b in its dollar-value lifo inventory computations because sec_263a coupled with x’s use of the double-extension_method and a single natural_business_unit inventory cost pool required x to incorporate federal excise_taxes on b into those calculations the floor_stocks_tax on b held by x on date did not affect the value of x’s lifo inventory a floor_stocks_tax is a cost of the b to which it relates and none of the cost of the b held on date was included in any of x’s lifo inventory cost layers thus x’s lifo inventory cost layers will only include the federal excise_tax on b originally applicable in the years to which those layers relate under the particular facts of this case x need not treat b with respect to which a higher federal excise_tax rate of d was imposed as a new_item in its double-extension dollar-value lifo inventory calculation this increase in tax was inflationary in nature and separate treatment by x was not required under the facts presented in order to accurately measure inflation and to clearly reflect income facts x whose principal address is y is a wholly-owned subsidiary of z x uses an overall accrual_method of accounting and is included in the consolidated federal_income_tax returns filed by z on a calendar_year basis x is engaged in the production and sale of b as part of its e business one of the costs incurred in the production and sale of b arises after the manufacturing process is completed that cost is the federal manufacturer’s excise_tax on b after completion of the manufacturing process the finished b are placed in a federally bonded_warehouse the liability to pay the excise_tax does not become fixed until the time that the manufacturer removes the finished b from that warehouse in the years at tam-113467-99 issue in x’s case the federal excise_tax liability became fixed as the finished b were removed from either x’s location or x’s location both of which were federally bonded facilities upon removal from these facilities b were either sold directly to local distributors or transported to and stored for a relatively brief period in public warehouses until sale to wholesalers or distributors for its year taxable_year x filed form_970 application to use lifo inventory_method and adopted the dollar-value lifo_method for the inventory related to its e business however the form_970 that x filed with its year tax_return listed three specific exclusions from its lifo election revenue stamps advances to a subsidiary company and manufacturing supplies that do not become part of finished goods at that time the payment of federal excise_taxes was evidenced by revenue stamps that were affixed to u’s of b upon their removal from a federally bonded_warehouse thus the exclusion of revenue stamps meant that federal excise_taxes were excluded from x’s lifo election x adopted and used the double-extension_method and included all of its lifo inventory in a single lifo_pool the subsequent issuance of sec_1_472-8 of the income_tax regulations validated x’s adoption of a single natural_business_unit pool for this e business inventory in year x concluded that its exclusion of advances to a subsidiary company from its lifo calculations was improper because these advances were part of the cost of acquiring e and sec_1_472-8 requires that all costs included in the inventory of a natural_business_unit must be valued on lifo if a taxpayer elects to use the natural_business_unit method of pooling accordingly for year x filed form_3115 application_for change in accounting_method requesting permission to include these advances in its lifo inventory computations x did not at that time request permission to include revenue stamps federal excise_taxes in its lifo computations which had been previously listed on form_970 as an exclusion from its lifo election the national_office approved x’s request as to advances on date the federal manufacturer’s excise_tax on b increased from c to d on date the c tax_rate had been in effect since year x represents that the increase in excise_tax rate was significantly less on a percentage basis than the overall rate of inflation experienced for all other costs of producing b during that same period and that the impact of the excise_tax rate increase on its overall inventory index of inflation would be minuscule in addition to the federal manufacturer’s excise_tax rate increase a floor_stocks_tax was levied upon unsold b held on date and previously subjected to a federal excise_tax of only c the purpose of the floor_stocks_tax was to ensure that all b sold after the effective date of the excise_tax increase would bear a total federal manufacturer’s excise_tax burden of d all of the b held by x that were subjected to the date floor_stocks_tax were produced by x in year x did not add a lifo cost layer tam-113467-99 to its inventory in year x did not account for the federal excise_taxes on b as an element of the inventory cost of b in its books and tax returns for year through year x asserts that it accounted for the excise_tax in these years separately by including an amount in year-end prepaid_expense equivalent to the full d rate on all b held in ending inventory that were then subject_to an excise_tax liability although x deducted excise_taxes as cost_of_goods_sold on line of form_1120 u s_corporation income_tax return rather than as an other deduction on line of the return x claims that this treatment resulted from a misclassification and does not evidence its previous inclusion of these taxes in inventory x filed a form_3115 with its year return pursuant to the procedures of notice_88_92 based upon the position that sec_263a required it to account for the federal manufacturer’s excise_tax under the lifo_method that it used to account for other cost elements of b x asserts that since the federal excise_tax prior to year was only c its pre-year lifo inventory layers should only reflect that amount because x’s returns for year through year reflected an excise_tax of d associated with these layers and not c x included an adjustment for this difference as part of the calculation of its total sec_481 adjustment for its year change in accounting_method law and analysis eligibility for an accounting_method change under notice_88_92 sec_446 and sec_1_446-1 require that except as otherwise expressly provided a taxpayer must secure the consent of the commissioner before changing a method_of_accounting for federal_income_tax purposes sec_1_446-1 provides that a change in an overall plan or system of identifying or valuing items in inventory as well as a change in the treatment of any material_item used in the overall plan for identifying or valuing items in inventory is a change in method_of_accounting sec_1_446-1 provides that a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that the commissioner may prescribe administrative procedures setting forth the limitations terms and conditions deemed necessary to permit a taxpayer to obtain consent to a change in its method_of_accounting in accordance with sec_446 and sec_1_446-1 sec_1_263a-1t e of the temporary income_tax regulations provided for an automatic change in method_of_accounting for changes in methods_of_accounting required under sec_1_263a-1t these changes were to be made in accordance with such additional procedures as the commissioner shall prescribe tam-113467-99 sec_1_263a-1t e iii provided that a change in method_of_accounting is required for purposes of sec_1_263a-1t e if such change is necessary in order for the taxpayer to properly capitalize and allocate costs with respect to production and resale activities in the manner prescribed in sec_1_263a-1t irrespective of whether the taxpayer’s previous method_of_accounting resulted in the capitalization of more or fewer costs than the costs required to be capitalized thereunder and irrespective of whether the taxpayer’s previous method_of_accounting was a correct method under the law in effect at that time a change in method_of_accounting is not required for purposes of sec_1_263a-1t e if such change relates to factors other than those described in sec_1_263a-1t a required change in method_of_accounting does not include a change from one inventory_valuation method to another inventory_valuation method or a change within inventory_valuation methods notice_88_92 provided automatic consent procedures for use by taxpayers who were required to change their method_of_accounting in order to comply with the rules under sec_263a these procedures generally required taxpayers to complete certain sections of form_3115 and a sec_263a checklist and to file these items no later than the due_date including extensions of the taxpayer’s federal_income_tax return for the year_of_change by attaching them to the return sec_803 of the tax_reform_act_of_1986 pub_l_no 1986_3_cb_1 provides that the rules for inventory_property reflected in sec_263a apply to taxable years beginning after date if a taxpayer is required to change its method_of_accounting with respect to such property for any taxable_year such change shall be treated as initiated by the taxpayer and made with the consent of the secretary sec_263a provides in the case of property which is inventory in the hands of the taxpayer that the direct costs and an allocable share of the indirect_costs including taxes of the property must be included in inventory sec_1_263a-1t b ii provided that all indirect_costs that directly benefit or are incurred by reason of the performance of a production or resale activity must be capitalized with respect to the property produced or acquired unless otherwise provided sec_472 and sec_1_472-1 through contain rules applicable to lifo_inventories sec_1_472-8 provides that a natural_business_unit pool shall consist of all items entering into the entire inventory investment for a natural_business_unit of a business_enterprise x’s year change in the income_tax treatment of federal manufacturer’s excise_taxes on b was a change in method_of_accounting because it involved a change in the treatment of a material_item used in x’s overall plan for valuing items in inventory for tam-113467-99 purposes of sec_1_446-1 x’s accounting treatment of this excise_tax qualifies as a material_item which is defined in sec_1_446-1 as any item that involves the proper time for a deduction or inclusion in income because the timing of a deduction is affected sec_446 and sec_1_446-1 generally require consent of the commissioner in order to change a method_of_accounting the automatic consent procedure prescribed in notice_88_92 as authorized by sec_1_263a-1t e which was applicable to the time period involved was available for use by x as a means to secure consent to a change in method_of_accounting required in order to comply with the rules under sec_263a and sec_1_263a-1t the issue presented in this case is whether x was entitled to change its method_of_accounting for federal manufacturer’s excise_taxes on b under the automatic consent procedures of notice_88_92 resolution of this issue is dependent on whether the rules of sec_263a and sec_1_263a-1t required x to make a change in its method_of_accounting for those taxes thereby rendering x eligible to use the automatic consent change procedure see sec_1_263a-1t e if the change was required in order to comply with sec_263a and sec_1_263a-1t x’s filing of form_3115 pursuant to notice_88_92 was proper and x thereby had consent to change its method_of_accounting if these sections did not require the change x would not have been permitted to change its method_of_accounting under the terms of notice_88_92 and no consent would be deemed to have been granted by reason of a filing made pursuant to those procedures in that event x would then have to change its method_of_accounting for federal excise_taxes on b pursuant to the procedures governing changes in methods_of_accounting that are in effect when a new request for permission to change is filed sec_263a provides that indirect_costs including taxes that are allocable to inventory_property are to be included in inventory sec_1_263a-1t b ii required that indirect_costs are to be included in the cost of property produced thus federal manufacturer’s excise_taxes on b are an inventoriable cost under sec_263a and sec_1 263a- 1t sec_1_472-8 provides that a lifo natural_business_unit pool shall consist of all items entering into the entire inventory investment of a natural_business_unit this means that all inventory costs in a natural_business_unit pool are to be valued using lifo since x maintains a single natural_business_unit inventory_pool sec_263a and sec_1_472-8 taken together require x to treat federal manufacturer’s excise_taxes on b as a cost that is to be incorporated into its lifo inventory calculation prior to year x did not treat federal manufacturer’s excise_taxes as a component of the inventory cost of the b that it produced as required by sec_263a instead x accounted for these costs separately on a non-lifo basis either as a prepaid_expense as x contends or as inventory under sec_1_263a-1t e iii a change in method_of_accounting is required for purposes of sec_263a and sec_1_263a-1t if necessary in order for the taxpayer to properly capitalize and allocate costs with respect to its production activities thus x was required to change its method_of_accounting for tam-113467-99 federal excise_taxes on b in order to comply with the rules of sec_263a and sec_1_263a-1t therefore x was eligible to use the automatic consent procedures of notice_88_92 to change its method_of_accounting for those taxes two additional points support this conclusion first under sec_1 263a- 1t e iii an assessment of whether a change in accounting_method is required by sec_263a and sec_1_263a-1t is made irrespective of the amount of costs that would have been capitalized under the taxpayer’s previous method_of_accounting and irrespective of whether the previous method was correct under the law in effect at that time thus whether x’s previous method_of_accounting for federal excise_taxes on b was proper has no bearing on resolution of the issue presented and need not be examined second sec_1_263a-1t e iii also provided that a required change does not include a change from one method of inventory_valuation to another or a change within inventory_valuation methods x is not changing from one inventory_valuation method to another and is not changing within inventory_valuation methods x will continue to use double-extension dollar-value lifo to account for all of the inventory costs in its natural_business_unit pool x is merely incorporating federal excise_taxes on b into its inventory calculation as part of the cost of its finished product as required by sec_263a in summary x was required to incorporate federal manufacturer’s excise_taxes on b into its lifo inventory calculations in order to properly capitalize and allocate these costs in the manner prescribed by sec_263a and sec_1_263a-1t and in conformity with the rules applicable to its use of the double-extension dollar-value lifo inventory_method and a single natural_business_unit pool accordingly x’s change in its method_of_accounting for those costs was a required change for purposes of sec_1 263a- 1t e since x was required to change its method_of_accounting for federal excise_taxes on b in order to properly incorporate these costs into its determination of inventory cost x was eligible to use the automatic consent procedures of notice_88_92 x filed a form_3115 and sec_263a checklist with its year tax_return in conformity with the procedures set forth in notice_88_92 x is therefore deemed to have received the consent of the commissioner to change its method_of_accounting for federal manufacturer’s excise_taxes on b beginning with its year taxable_year accounting for the floor_stocks_tax sec_471 provides that inventories must be taken on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting income sec_1_471-3 provides rules for determining the cost of merchandise on hand at the beginning of the taxable_year and the cost of merchandise purchased or produced since the beginning of the taxable_year sec_472 and sec_1_472-1 require taxpayers using the lifo inventory_method to treat goods remaining on hand at the close of the taxable_year as being first those tam-113467-99 included in the opening_inventory of the taxable_year in the order of acquisition and to the extent thereof and second those acquired during the taxable_year sec_472 and sec_1_472-2 require taxpayers using the lifo_method to inventory their goods at cost sec_263a provides in the case of property which is inventory in the hands of the taxpayer that the direct costs and an allocable share of the indirect_costs including taxes of the property must be included in inventory sec_1_263a-1t b ii provided that all indirect_costs that directly benefit or are incurred by reason of the performance of a production or resale activity must be capitalized with respect to the property produced or acquired unless otherwise provided revrul_2001_8 2001_9_irb_726 provides that payments made or received with respect to floor_stocks must be accounted for as adjustments to the invoice price or production cost of the goods physically held on the floor_stocks date to which the payments relate payments made or received with respect to floor_stocks affect inventory_valuation only to the extent that the invoice price or production cost of the goods on hand that gave rise to the payments has not been included in cost_of_goods_sold but remains in ending inventory under the taxpayer’s inventory cost flow assumption x obtained consent to change its method_of_accounting for federal manufacturer’s excise_taxes on b for its year taxable_year permitting x to begin to incorporate those taxes into its lifo inventory calculations when making this change in accounting_method x properly incorporated excise_taxes related to its pre-year lifo inventory cost layers at a rate of c prior to year the federal manufacturer’s excise_tax rate on b was c x’s inclusion of this tax in inventory at a c rate was consistent with the requirements of sec_472 and sec_1_472-2 which require taxpayers using the lifo_method to inventory their goods at cost although the federal manufacturer’s excise_tax on b increased from c to d in year on date under the facts presented there was no requirement for x to reflect the amount of excise_tax included in its pre-year lifo inventory layers at a d rate whether by reason of the imposition of a date floor_stocks_tax or otherwise x did not include any of the floor_stocks_tax imposed on date in its lifo inventory x’s treatment of that tax is consistent with relevant guidance that was subsequently provided in revrul_2001_8 which requires that floor_stocks taxes be accounted for as adjustments to the production cost of the goods to which those taxes relate ie goods physically held on the floor_stocks date accordingly inventory_valuation is affected by a floor_stocks_tax only to the extent that the production cost of the goods on hand that gave rise to the tax remains in ending inventory under the taxpayer’s inventory cost flow assumption the floor_stocks_tax paid_by x in year is a cost attributable to b physically held on date b held on date that were previously taxed at a c rate upon removal from tam-113467-99 a federally bonded_warehouse were subjected to the floor_stocks_tax all of the b held by x that were subjected to the date floor_stocks_tax were produced by x in year x did not add a lifo cost layer to its inventory in year since no lifo inventory layer was added by x in year none of the cost of the b produced in year that gave rise to a floor_stocks_tax on date remained in year ending inventory under x’s lifo cost flow assumption thus the entire amount of the floor_stocks_tax imposed on date was properly excluded by x from its year lifo inventory_amount additionally in determining the value of its pre-year lifo inventory cost layers as part of its year lifo calculation there is no other basis upon which x was required to include the federal manufacturer’s excise_tax on b at a d rate rather than at the c rate that it actually utilized new_item determination sec_472 provides that taxpayers may use the lifo_method of inventorying goods in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income sec_1_472-8 provides that any taxpayer may elect to determine the cost of its lifo_inventories under the dollar-value lifo_method provided such method is used consistently and clearly reflects income the dollar-value_method of valuing lifo_inventories is a method of determining cost by using base-year_cost expressed in terms of total dollars rather than the quantity and price of specific goods as the unit of measurement the term base-year_cost is the aggregate of the cost of all items in a pool determined as of the base date sec_1_472-8 provides that a taxpayer may ordinarily use only the double-extension_method for computing the base-year and current-year cost of a dollar-value lifo inventory_pool sec_1_472-8 provides that under the double-extension_method the quantity of each item in the inventory_pool at the close of the taxable_year is extended at both base-year unit cost and current-year unit cost the respective extensions at the two costs are then each totaled the first total gives the amount of the current inventory in terms of base-year_cost and the second total gives the amount of such inventory in terms of current-year cost sec_1_472-8 provides that under the double-extension_method a base-year unit cost must be ascertained for each item entering a pool for the first time subsequent to the beginning of the base_year in such a case the base-year unit cost of the entering item shall be the current-year cost of that item unless the taxpayer is able to reconstruct or otherwise establish a different cost if the entering item is a product or raw material not in existence on the base date its cost may be reconstructed that is the taxpayer using reasonable means may determine what the cost of the item would have been had it been in existence in the base_year if the item tam-113467-99 was in existence on the base date but not stocked by the taxpayer the taxpayer may establish by using available data or records what the cost of the item would have been to the taxpayer had the item been stocked if the base-year unit cost of the entering item is either reconstructed or otherwise established to the satisfaction of the commissioner such cost may be used as the base-year unit cost in applying the double-extension_method if the taxpayer does not reconstruct or establish to the satisfaction of the commissioner a base-year unit cost but does reconstruct or establish to the satisfaction of the commissioner the cost of the item at some year subsequent to the base_year the taxpayer may use the earliest cost which was reconstructed or established as the base-year unit cost the term item as used in sec_1_472-8 is not defined in the internal_revenue_code or the income_tax regulations however a line of cases decided by the tax_court sets forth principles that provide guidance on when product or cost differences give rise to a need to treat something as a separate item for dollar-value lifo inventory purposes 72_tc_447 acq 1980_1_cb_1 involved an automobile dealer using the double-extension_method under dollar-value lifo the meaning of the term item in sec_1_472-8 was the basic issue specifically the question raised was whether catalytic converters and solid-state ignition systems were either themselves new items entering the inventory_pool for the first time or when added to vehicles whether they rendered the vehicles different items which required an adjustment to base-year_cost the court held that the term item in the case of a retailer refers to a finished product and not individual components or parts and that minor modifications in the composition of a product do not render it a different item the court stated that the point at which modifications become so substantial as to render a product a new_item for lifo inventory purposes would have to be decided on a case-by-case basis under the facts presented the court found that the modifications and their cost were not significant and concluded that no new_item entered the inventory_pool for the first time in 82_tc_726 the court in a manufacturing context adopted a more narrow definition of an item in order to clearly reflect income the taxpayer a manufacturer of leather products used double- extension dollar-value lifo and a single natural_business_unit pool at issue was whether billfolds manufactured in puerto rico which were basically identical to those manufactured in the united_states but produced at a substantially lower cost were properly treated as a new_item in its inventory_pool the court stated that the definition of item is extremely important to the clear_reflection_of_income it must be narrow enough to accurately measure inflation or deflation and clearly reflect income but at the same time must be administratively feasible and not unduly burdensome see amity leather product sec_82 t c pincite income would not be clearly reflected according to the court in situations where a reliable index could not be computed because factors other than inflation were permitted to enter into the cost of inventory_items the court tam-113467-99 held that a new_item did exist where its cost was substantially different and the failure to treat it as a new_item considering potential changes in pool product mix and the different rate of inflation attributable to each product would lead to an inaccurate measure of inflation the basic principles established in wendle ford and amity leather products were subsequently addressed by the court in 97_tc_120 a bargain_purchase case the taxpayer used dollar-value double- extension lifo with a single natural_business_unit pool the court held that similar characteristics must be present to enable things to be treated as the same item thus a sufficiently large bargain element arising out of a discount purchase was found to give rise to a different item since separate treatment would produce a better measure of inflation and more clearly reflect income the court noted that the lifo_method is directed toward dealing with inflationary cost increases lifo was not designed to allow cost_of_goods_sold to include cost increases attributable to the replacement of goods having materially lower cost characteristics with goods possessing higher cost characteristics which would occur through a combination of goods with greatly disparate cost characteristics the court also reiterated that substantial differences in either cost or physical characteristics can give rise to a separate item and that item must not be so narrowly defined as to impose unreasonable administrative burdens on taxpayers so as to render use of the double-extension_method impractical other taxpayers were likewise required to treat bargain-priced inventory as a separate item for dollar-value lifo accounting purposes in 124_f3d_1451 fed cir and 191_f3d_1372 fed cir in x’s case the issue is whether the increase in the federal manufacturer’s excise_tax on b from c to d required x to treat b subjected to a d tax_rate as a new_item for lifo inventory purposes in order to accurately measure inflation and to clearly reflect income since an accurate index under double-extension dollar-value lifo is critical to the clear_reflection_of_income a higher-cost item must be treated as a new_item when more than an insignificant change in cost occurs that is attributable to factors other than inflation see wendle ford amity leather products and hamilton industries the general principles that emerge from these three cases are broadly summarized as follows a new_item arises when substantial differences in cost exist that require separate treatment in order to accurately measure inflation or deflation and to clearly reflect income income is not clearly reflected if items are not treated separately in situations where factors other than inflation produce a substantial differential in cost the determination of when cost differences are sufficiently substantial to give rise to a new_item can only be made on a case-by-case basis the administrative burden of an overly restrictive view of the definition of an item on the use of dollar-value lifo is a factor to be considered under the specific facts presented in this case x is not required to treat b tam-113467-99 bearing a higher excise_tax rate of d as a new_item in its lifo inventory calculations the federal manufacturer’s excise_tax on b is just one element of the cost_of_producing b the legislative_history f associated with this increase in excise_tax indicates that congress believed an increase in that tax a tax imposed as a set amount rather than on a percentage basis and unchanged since year was appropriate because the effective level of tax had declined significantly since year the new rate did not increase the tax in real terms above the year level and the increase was deemed necessary in order to raise revenue thus this particular increase in excise_tax did not involve any special purpose and was clearly inflationary in nature in addition x has represented that the increase in the federal manufacturer’s excise_tax on b was significantly less on a percentage basis than the overall rate of inflation since year that was experienced for all other cost elements of producing b caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
